Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 2, 4-10, 12-17, 19 and 20 are allowed, renumbered to claims 1-17, respectively.
The following is an examiner’s statement of reasons for allowance:

Carmon et al. (US 2013/0244654 A1) discloses a heterogeneous wireless network including a macro layer and a small layer, wherein an access controller implemented as a base station controller to determine to handoff a UE in the heterogeneous network based on parameter related to velocity of the UE.

Jeong et al. (US 2014/0194117 A1) discloses a method for cell (re)selection according to speed of a terminal in a heterogeneous network (HetNet) (Abstract), wherein UE mobility state is taken into consideration for cell selection, and when UE is in high mobility, UE rules out cells provided from a candidate cell list.

Kobayashi et al. (US 2014/0256335 A1) discloses a radio parameter control apparatus configured to decide radio parameter, and in a HetNet (Heterogeneous Network) environment where a pico cell that covers a relatively narrow area has been deployed in a macro cell covering a wide area, when quality deterioration is detected in a macro cell, the pico cell deployed in the macro cell may be selected as the control cell.

Prior arts of record disclose determination of RAN selection based on UE parameter, i.e., velocity of the UE.

Regarding claim 1, prior arts of record fail to disclose “monitoring a plurality of radio interfaces for respective radio transmissions from a plurality of heterogeneous RANs, the plurality of radio interfaces included in the UE; interrupting monitoring the plurality of radio interfaces for a predetermined period of time in response to the plurality of heterogeneous RANs not being detected during an interval”, in combination with other claimed limitations.

Regarding claim 10, prior arts of record fail to disclose “the RAN connected to the UE based at least in part on a first set of parameters, wherein the first set of parameters includes: signal-to-noise (SNR) measurement of each of the plurality of heterogeneous RANs; a current location of the UE relative to each of the plurality of heterogeneous RANs; historical changes in location of the UE relative to the current location of the UE; utilization measurements of each of the plurality of heterogeneous RANs, the utilization measurements indicative of a capacity of a respective RAN; and at least one of a user policy and a network policy to restrict selection of one or more RANs of the plurality of heterogeneous RANs”, in combination with other claimed limitations.

Regarding claim 16, prior arts of record fail to disclose “evaluating the plurality of attributes based on a second set of parameters, the second set of parameters being different from the first set of parameters, and wherein the second set of parameters comprises: costs associated with terminating connection with the initially selected RAN; security of the connection with the initially selected RAN; reliability of the connection with the initially selected RAN; and length of time since the last termination of a connection with a previously selected RAN”, in combination with other claimed limitations.

Dependent claims 2, 4-9, 12-15, 17, 19 and 20 are allowable based on their dependency on independent claims 1, 10 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645